CUNNINGHAM, J.,
Concurring.—I concur in the order of the majority of the court reversing the judgment appealed from for the following reasons: The action is the statutory action in the nature of the equitable action to quiet title. The adverse claim of the defendant is founded upon a written contract made between the parties, plaintiff and defendant, on November 30, 1908, and the purpose of the suit was to remove from plaintiff’s title any cloud cast thereon by this contract of record. In the suit which was afterward commenced by the defendant, but consolidated and tried with the original suit, plaintiff, as defendant therein, admitted the contract. The construction and effect of this contract is the principal question litigated by the parties—all other questions depend thereon. The full text of the contract is before us in the pleadings, and its terms are before us in the findings of fact. Clearly, the contract, as written and signed by the parties, is a contract of sale of the mines by the plaintiff to the defendant. The consideration defendant agreed to pay for the whole estate purchased was the sum of $12,500 and an expenditure of $500 for the year 1908 and $1,500 for the year 1909. The amount of the estate to be conveyed to defendant was made by the contract to depend upon the date of payment of the consideration.
When $6,250 had been paid, viz., when the defendant paid $100' at the time of signing the contract and $6,150 when he became satisfied with the title as shown by certain specified *589evidence, defendant became entitled to a fifty-one per cent interest in the property as a co-owner. When he had acquired that interest in the property, by the contract he is given option to acquire the remaining forty-nine per cent interest at any time before July 31, 1909, upon a further payment of $6,250; or if he does not exercise his option to purchase such forty-nine per cent interest for said sum of $6,250 on or before said 31st day of July, 1909, he is given an extension of time to December 1, 1910, in which to exercise such option, provided he pay, on or before said 1st day of December, 1910, the sum of $10,000 for such interest. Until he has fully performed his agreement by making all the payments mentioned, he is not entitled to a conveyance of the entire estate in the mines; but, if he makes the payments aggregating $6,250. and expends the $2,000 worth of work on the mines during the years mentioned and elects to exercise his option to purchase no greater interest in the property than the fifty-one per cent, he is then required by the contract to so inform the escrow-holder by delivering to him a deed conveying the forty-nine per cent interest to the plaintiff and receive his deed from the hands of the escrow-holder. If he elects to have his option extended from July 31, 1909, to December 1, 1910, he is given that right, and if he elects to exercise his right to purchase the forty-nine per cent interest during that period by paying the sum of $10,000 to the escrow-holder, he matures his right to receive the deed of conveyance. No provision is made by the terms of the contract for the contingency which is shown to have actually arisen, viz., appellant’s failure to pay any further sum; that is, his election to exercise his option and not purchase the remaining forty-nine per cent interest. The contract is silent as to what shall be done in that event. Certainly he is not entitled to receive the deeds conveying the whole title from the escrow-holder'. The law supplies this omission, because the record title of the property is in the appellee, and appellant has paid the purchase price of fifty-one per cent interest and been placed in possession, and thereby became a co-owner of the mines with the appellee. He is in the position of a party entitled to enforce a specific performance and receive a conveyance of fifty-one per cent undivided interest in the mines. This is beyond question the construction the parties placed upon their contract, and the terms of *590the contract will bear out the construction so placed upon it. Appellee ought to have conveyed said fifty-one per cent interest in the property to the appellant upon demand after the expiration of the period of time given appellant in which to complete his purchase.
The appellee is not liable to repay to appellant any money expended on the property during the years 1908 and 1909, for the reason such expenditure was contemplated by the parties, and appellant was required to expend minimum sums. To require appellee to repay when it had no right to direct the expenditure would be inequitable. The work was prosecuted, doubtless, by the appellant for his information as to the value of the mineral, and the results thus obtained decided his future course of refusing to pay for the remaining interest.
In order to maintain the right to continue in possession of the mines, it was necessary under the- law that the owners do the annual representative work for the years 1910, 1911 and 1912. It is in the record that appellee made such expenditure. If such is the ease, it is entitled to proceed in a summary manner as provided by law to forfeit to it such interest.
Appellee was entitled to a decree quieting its title to an undivided forty-nine per cent interest in said mines, and appellant was entitled to a decree establishing his title to an undivided fifty-one per cent interest in the mines.'
No question is raised by the record of an attempt to exercise any option to purchase after the time limit had expired, or to otherwise vary the terms of the contract, and the question of time, being of the essence, is not in the case to my way of thinking. All matters discussed as to the property lost in litigation have no bearing on the contract further than to explain how the terms of the contract were construed by the parties. The facts are found by the court, but the conclusions of law therefrom are not supported by the facts thus found. The judgment follows the conclusions of law, and it is not supported by the facts. Upon those grounds and for the reasons expressed I concur in the result reached.
NOTE.—As to time as the essence of the contract as applied to cases when fluctuations in value are probable, see note in 104 Am. St. Eep. 268.